EARNEST PHILLIPS,                                     No. 67087
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                   Respondent
                 EARNEST PHILLIPS A/K/A ERNEST                         No. 67206
                 PHILLIPS,
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                   Respondent.

                                      ORDER DISMISSING APPEALS
                             These are pro se appeals from court orders resolving various
                 pretrial motions and a court order denying a petition to resubmit
                 appellant's pretrial petition for a writ of habeas corpus. Eighth Judicial
                 District Court, Clark County, Kathleen E. Delaney, Judge.
                             No statute or court rule permits an appeal from an order
                 denying such motions or resolving such a petition.    See Castillo v. State,
                 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990); Gary v. Sheriff, 96 Nev. 78,
                 605 P.2d 212 (1980) (no appeal lies from an order denying a pretrial
                 petition for a writ of habeas corpus). Accordingly, we conclude that we
                 lack jurisdiction to consider these appeals, and we
                             ORDER these appeals DISMISSED.




                                         Parfaguirre



                 Douglas
                                   //-                           0\2'47
                                                            Cherry
                                                                                      ,J.




SUPREME COURT
        OF
     NEVADA
                                                       2
(th 1947A    e
                 OM=
                   cc:   Hon. Kathleen E. Delaney, District Judge
                         Earnest Phillips
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    ce,